DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the recitation “the areal section (F) is situated entirely in the upper half or the lower half of the sack, based on the height of the sack when the sack is upright and is viewed horizontally” contradicts and is greater than the recitation “the areal section (F) accounts for more than 5% and not more than 35% of the surface area of the sack” in claim 1.

Regarding claim 3, the recitation “the areal section (F) is situated entirely in the upper quarter or the lower quarter of the sack, based on the height of the sack when the sack is upright and is viewed horizontally” contradicts and is greater than the recitation “the areal section (F) accounts for more than 5% and not more than 35% of the surface area of the sack” in claim 1.

Regarding claim 5, the recitation “the areal section (F) accounting for more than 11.5% and not more than 75% of the bottom area of the sack” contradicts and is greater than the recitation “the areal section (F) accounts for more than 5% and not more than 35% of the surface area of the sack” in claim 1.

Regarding claim 10, the recitation “the areal section (F) is completely covered by a removable cover sheet” contradicts the recitation “the areal section (F) accounts for more than 5% and not more than 35% of the surface area of the sack” in claim 1, since the areal section (F) composed of a water-soluble polymer that covers a section of the sack that has been omitted from the water-insoluble paper and/or water-insoluble polymer.

	Claim 11 has not been specifically mentioned, but is rejected since it depends from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,403,096 to Aagesen.
	Regarding claim 1, Aagesen discloses a sack (5) for filling materials (granulated pesticide) having a portion (outer bag 2) composed of water-insoluble paper and/or water-insoluble polymer (column 2, lines 42-68) and an areal section (portion of an inner bag 1 extending beyond outer 2; Figs. 2-4) composed of a water-soluble polymer (column 3, lines 9-32).  Aagesen discloses the outer bag (2) being 16 inches long (b), 6 inches wide (a), and 30 inches high (c; column 4, lines 16-34; Fig. 1), which would result in a surface area of 1320 in2 (2·b·c + 2·a·c).  Aegesen further discloses the inner bag (1) has the dimension 22” X 33” (column 4, lines 16-34), which is 3 inches taller than the 30 inch height (c) of the outer bag (2); resulting in an areal section with a surface area of 132 in2 (2·22 inches·[33 inches-30 inches]).  Therefore, the entire surface area of the Aagesen sack is 1452 in2 (1320 in2 + 132 in2), wherein the areal section accounts for approximately 9% (132 in2/1452 in2·100), which meets the recitation “the areal section (F) accounts more than 5% and not more than 35% of the surface area of the sack”.  Aagesen further discloses the areal section (F) is in direct contact with the filling materials of the sack.  The Aagesen meets the structure of the sack, as claimed and discussed above, which meets the structure implied by the functional recitation “wherein dissolution of the water-soluble polymer gives rise to an opening through which the sack can be emptied”, since the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
	Regarding claim 2, Aagesen discloses the areal section is situated entirely in the upper half of the sack, based on the height of the sack when the sack is upright and is viewed horizontally (Figs. 2-4).
	Regarding claim 3, Aagesen discloses the areal section is situated entirely in the upper quarter of the sack, based on the height of the sack when the sack is upright and is viewed horizontally (Figs. 2-4).
	Regarding claim 4, Aagesen discloses the areal section is situated on the upper side area of the sack (Figs. 2-4).
	Regarding claim 5, half of the entire surface area of the Aagesen sack consisting of the water-insoluble paper (2) and/or water-insoluble polymer (2) and the areal section (1) is 726 in2 (1452 in2/2).  Insofar as Aagesen discloses the areal section with a surface area of 132 in2, as discussed above, the areal section is approximately 18% of half of the entire surface area of the sack (132 in2/726 in2·100), which meets the limitation of an area of the sack consisting of a water-insoluble paper and/or water-insoluble polymer and the areal section, wherein the areal section accounts for more than 11.5% and not more than 75% of the area of the sack, notwithstanding the claim term “bottom”.
	Regarding claim 7, Aagesen discloses the water-soluble polymer is polyvinyl alcohol having an acetate (column 3, lines 9-32), which meets the recitation “wherein the water-soluble polymer is selected from polyvinyl alcohol homopolymers or copolymers and partially hydrolyzed polyvinyl alcohol homopolymers or copolymers.”
	Regarding claim 8, Aagesen discloses the water-insoluble paper is kraft paper and the water-insoluble polymer is polyethylene (column 2, lines 42-68).
	Regarding claim 9, Aagesen discloses the thickness of the inner bag (1) is about 1.5 mils to about 2.5 mils (column 3, lines 3-44), which meets the recitation “the areal section (F) consists of a film having one or more plies of the water-soluble polymer, wherein the film thickness is more than 40 µm to 200 µm.”
	Regarding claim 10, Aagesen discloses inner bag (1) is sealed within the outer bag (2; Fig. 5), which meets the recitation “the areal section (F) is completely covered by a removable cover sheet.”
	Regarding claim 11, Aagesen discloses inner bag (1) is sealed within the outer bag (2; Fig. 5), which meets the limitation that the sack, except for the areal section, and the removable cover sheet, comprise or consist of the same material.
	Regarding claim 12, Aagesen discloses the sack contains a pulverulent material (granulated pesticide).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734